Citation Nr: 1605563	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  11-03 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) as secondary to medication taken for cervical and lumbar spine disabilities.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for right upper extremity cervical radiculopathy as secondary to a cervical spine disability.

7.  Entitlement to service connection for left upper extremity cervical radiculopathy as secondary to a cervical spine disability.

8.  Entitlement to service connection for right upper extremity peripheral neuropathy as secondary to a cervical spine disability.

9.  Entitlement to service connection for left upper extremity peripheral neuropathy as secondary to a cervical spine disability.

10.  Entitlement to service connection for lumbar radiculopathy in the right lower extremity as secondary to a lumbar spine disability.

11.  Entitlement to service connection for lumbar radiculopathy in the left lower extremity as secondary to a lumbar spine disability.

				
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from October 1991 to July 1992.  He also had periods of active duty for training (ACDUTRA), including from August 1974 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, on brokerage for the RO in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for hearing loss and tinnitus have been raised by the record in a December 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Cervical Spine and Low Back Disabilities

The Veteran has asserted that he has had cervical spine and low back disabilities  since service.  VA treatment records reflect that the Veteran has been diagnosed with cervical spine stenosis, a cervical discectomy with Cr-C5 with fusion and bone graft, intervertebral disk disease and spondylosis.  See April 2010 VA treatment records.  In statements received in November 2009, V.C. and J.F. stated that the Veteran mentioned his back condition, and upper and lower extremities problems during service.

A July 1991 service personnel record indicates the Veteran reported feeling pain in his back in July 1991 while he was changing tires.  The record indicated the pain happened while the Veteran was on active duty in the Army Reserves, from May 1991 to September 1991.

In a September 2010 statement, the Veteran stated that he has had continuous symptoms of the claimed disabilities.  Lay witnesses are competent to report symptoms capable of lay observation, such as back or cervical spine pain.

The Veteran has not yet been provided with a VA examination to address his service connection claims.  VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has asserted that he has had symptoms of back and cervical spine disabilities since service, and he has submitted lay statements supporting his claim, a VA examination is necessary to determine the etiology of the Veteran's cervical spine and lumbar spine disabilities.

GERD, Cervical Radiculopathy, Peripheral Neuropathy and Lumbar Radiculopathy

The Veteran has claimed entitlement to service connection for GERD, cervical radiculopathy of the right and left upper extremities, peripheral neuropathy of the right and left upper extremities, and lumbar radiculopathy of the right and left lower extremities as secondary to his low back and cervical spine disabilities.  Consequently, the claims are inextricably intertwined with his claims for entitlement to service connection for a low back disability and a cervical spine disability, which are being remanded.  Additionally, if a VA examiner determines that the Veteran has a cervical or lumbar spine disability that is related to service, a VA opinion must be obtained to address whether the Veteran's other claimed conditions are caused or aggravated by the cervical spine or lumbar spine disabilities.

Acquired Psychiatric Disorder

In his October 2009 claim, the Veteran stated that he believed he had depression secondary to his incurred conditions during military service.  He stated he believed he incurred cervical and lower back conditions in service, as noted above.  A June 2005 VA treatment record indicated the Veteran had PTSD and major depressive disorder.  The Veteran's claim for an acquired psychiatric disorder is inextricably intertwined with the claims for entitlement to service connection for a low back and cervical spine disability.  Thus, the claim must also be remanded.

Additionally, as the Veteran has been diagnosed with acquired psychiatric disorders during the period on appeal, and has asserted that they are related to conditions incurred during military service, he should be scheduled for a VA examination to address the etiology of his psychiatric disorders. 

Headaches

A June 1992 service treatment records indicates that the Veteran reported having headaches.  The buddy statements received in November 2009 indicate the Veteran mentioned having severe headaches during service.  In the September 2010 statement, the Veteran indicated he had continuity of symptoms of his claimed disabilities, although he has not specifically claimed he has had headaches since service.  As the evidence indicates the Veteran had headaches in service, and his VA treatment records indicate he reported having headaches, a VA examination is necessary to address the etiology of his headaches.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA Treatment Records

Finally, in the June 2015 appellant brief, the Veteran's representative noted that the Veteran continued to receive medical treatment at the San Juan VA Medical Center and requested that the records be obtained.  The most recent VA treatment records in the claims file are from December 2010.  As the records may be relevant to his claims, the Board requests the appellant's complete VA treatment records from December 2010 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from December 2010 to present.  If no records are available, the claims folder must indicate this fact.

2.  Then, schedule the Veteran for a VA examination to address the following:

(a)  Identify all cervical spine and lumbar spine disabilities.

(b)  Provide opinions as to whether any (i) cervical spine and (ii) lumbar spine disability identified is at least as likely as not (at least a 50 percent probability) related to service.

The VA examiner should consider the lay statements of record.  It should be noted that the Veteran and lay witnesses are competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.

If the VA examiner finds that the Veteran's cervical spine and/or lumbar spine disabilities are related to service, the examiner (or a VA clinician of appropriate expertise) should address whether the Veteran has (i) GERD; (ii) right upper extremity cervical radiculopathy; (iii) left upper extremity cervical radiculopathy; (iv) right upper extremity peripheral neuropathy; (v) left upper extremity peripheral neuropathy; (vi) lumbar radiculopathy of the right lower extremity; and/or (vii) lumbar radiculopathy of the left lower extremity, that is at least as likely as not (at least a 50 percent probability) caused or aggravated by the cervical spine and/or lumbar spine disability, to include any medications for the disabilities.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, schedule the Veteran for a VA examination to address the following:

(a)  Identify all acquired psychiatric disorders present, to include major depressive disorder and PTSD.

(b)  Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any acquired psychiatric disability identified, to include major depressive disorder and PTSD, are related to service.

(c)  Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any acquired psychiatric disability identified, to include major depressive disorder and PTSD, are caused or aggravated by a service-connected disability, to include a cervical spine or lumbar spine disability (if the disabilities are found to be related to service).

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  After completion of step 1, schedule the Veteran for a VA examination to address the following:

(a)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's headaches are related to service.

(b)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's headaches are caused or aggravated by a service-connected disability, to include a cervical spine or lumbar spine disability (if the disabilities are found to be related to service).

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






